STRATEGIC ALLIANCE AND JOINT DEVELOPMENT AGREEMENT




This STRATEGIC ALLIANCE AND JOINT DEVELOPMENT AGREEMENT (the “Agreement”) is
entered into as of October 16, 2007, by and between Guardian Technologies
International, Inc., a Delaware corporation with offices located at 516 Herndon
Parkway, Herndon, Virginia 20170 (“Guardian”), and Control Screening, LLC
(d.b.a. AUTOCLEAR), a limited liability corporation located at 2 Gardner Road,
Fairfield, New Jersey 07004 (“Control Screening”).




RECITALS




WHEREAS, Guardian owns rights to certain know-how, trade secrets, proprietary
intellectual property, and patent applications relating to image clarification,
visualization, and computer-aided-detection (“CAD”) in image processing, based
on its Signature Mapping™ algorithmic technology for clarification,
visualization and detection including, but not limited to, automated explosives,
weapons, illegal drugs and other contraband detection.




WHEREAS, Control Screening owns rights to certain know-how, trade secrets,
proprietary intellectual property, patents and patent applications relating to
high quality, advanced X-ray scanners ranging from portable and compact systems
that can fit through doorways designed for screening small and large parcels,
mail and carry-on bags at airports, courthouses, public buildings and mailrooms
to heavy-duty, conveyorized x-ray scanners for screening checked luggage, cargo,
pallets and containers at airports, seaports and storage facilities.




WHEREAS, Control Screening and Guardian (the “Parties”) wish to enter into a
strategic development, integration and joint marketing agreement to deliver
fully integrated, automated threat detection hardware/software solutions for the
homeland security marketplace, on the terms and subject to the conditions of
this Agreement.




AGREEMENT




NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows.




1

DEFINITIONS

“Affiliate” means any person, directly or indirectly, controlling, controlled by
or under common control with any other person. “Control” shall mean the direct
or indirect ownership of 50% or more of the voting interest in, or 50% or more
of the interest in the income of, such other person, or the ability to appoint,
elect or direct at least 50% of the governing body of any such person.




“PinPoint” means an interconnected set of digital image and data processing
methodologies, including but not limited to methodologies that encompass three
domains common to imaging informatics: image processing, data mining, and rules
generation through machine learning that enables automatic detection and
decision-making. In the image processing domain, a component called Signature
Mapping is used, which is a dynamic and iterative





1




GDTI_____     CS_____




process, in which specifically designed algorithms impact image pixels that
represent the target material in a way that causes these groups of related
pixels to react in a unique collective way. This response-based reaction
generates new groups of self classifying pixel features that result in a unique
set of signatures for each material.




“Control Screening Products” means any products, supplies or other goods which
are designed, developed, manufactured or marketed by Control Screening
independent of Guardian and this Collaboration Agreement, whether existing on
the date of this Agreement or subsequently developed, acquired or otherwise
obtained by Control Screening.




“Party” or “Parties” means Control Screening or Guardian, or Control Screening
and Guardian, collectively, as appropriate.

2

GENERAL AGREEMENT

2.1

This Agreement contemplates certain joint development activities between
Guardian and Control Screening that are intended to facilitate and promote the
delivery of fully integrated, automated threat detection solutions (hardware &
software) by, among other things, integrating Guardian’s PinPoint technology
with Control Screening’s advanced x-ray scanners, including on a priority basis
the AutoClear 6040 baggage scanner and the multi-view AT prototype scanner.

2.2

The identification of product/products and the specific terms regarding the
scope and type of the collaborative efforts (including, without limitation, the
economic terms with respect to the parties), shall be determined from
time-to-time.

2.3

Project Plans. Notwithstanding the provisions of Sections 2.1 and 2.2 above, the
Parties understand that the technical and commercial feasibility of the Projects
has not been established. Accordingly, while it is the present intent of the
parties to undertake the Projects, either party may at its sole discretion
decline to agree to undertake any or all of the Projects without obligation or
penalty. It is further understood and agreed that each Project undertaken
pursuant to this Agreement will be subject to the execution and delivery by the
Parties of a separate Project plan for each Project undertaken (each, a "Project
Plan"). When executed, each Project Plan will be attached to and incorporated by
reference into this Agreement, and the terms and conditions of the Project Plan
shall control to the extent inconsistent with the terms contained herein. The
Parties agree that each Project Plan will set forth, among other things as the
parties shall deem appropriate, the following:

2.3.1

a detailed description of the Project;

2.3.2

any design documents or specifications (unless the Project contemplates creation
or development of the same);

2.3.3

Project deliverables, if any, that either or both Parties will be responsible
for creating and developing;

2.3.4

tasks, responsibilities, covenants and agreements of each Party relating to the
Project;

2.3.5

deadlines, interim milestones, and other matters relating to timing and delivery
or performance under the Project;

2.3.6

Intellectual Property rights or licenses to the extent different from the terms
of





2




GDTI_____     CS_____




this Agreement;

2.3.7

exclusivity rights or other restrictions on use with or marketing of competing
technologies, if any;

2.3.8

termination rights of the Parties relating to the Project;

2.3.9

obligations of the Parties to manufacture, market or sell implementations of the
Project; and

2.3.10

any other terms or conditions that vary from the terms and conditions set forth
in this Agreement.

3

THE PROJECTS

3.1

PinPoint integration with AutoClear 6040.  As a result of international market
interest in a total solution, hardware and automated threat detection software,
the Parties will jointly, and as rapidly as possible, evaluate the interface of
PinPoint into the Control Screening operating system, collect images of live
explosives, and validate the performance of the combined solution.

3.1.1

Engineering teams from both parties agree to work jointly and negotiate in good
faith to agree upon a final Interface Design Document.

3.1.2

The parties will establish by mutual agreement target dates for the development
of an interface protocol to facilitate the capture, analysis and detection
results from PinPoint.

3.1.3

If available, the delivery of an AutoClear 6040 scanner to Guardian’s laboratory
in Herndon for the collection of images of non-threats and bags with guns and
ammunition.

3.1.4

If available, live explosive images will be captured and the ground truth
established on an AutoClear 6040 scanner at the TSL facility in Atlantic City.
 If unavailable at the TSL facility, the parties agree to locate an additional
facility for the collection of explosive images.

3.1.5

Collect sensor-level data on all images collected.  While access to and use of
sensor data is contemplated through an additional Project, information captured
during this Project will mitigate the need to duplicate image collection efforts
on the future project.

3.1.6

Guardian shall designate Carl Smith (carl.smith@guardiantechintl.com) as its
Project Manager for this project, and Control Screening shall designate Scott
Kravis (skravis@controlscreening.com) as its Project Manager.  Either party may
change its Project Manager and appoint a substitute Project Manager for this
Project.








3




GDTI_____     CS_____




3.2

PinPoint integration with AutoClear AT Scanner.  Control Screening’s current
Middle East opportunity presents an opportunity to extend the automated
detection capabilities of PinPoint to an advanced multi-view x-ray platform.
 The Parties will jointly, and as rapidly as possible, evaluate the interface of
PinPoint into the Control Screening AT multi-view operating system, collect
images of live explosives, and validate the performance of the combined
solution.

3.2.1

Engineering teams from both parties agree to work jointly and negotiate in good
faith to agree upon a final Interface Design Document.

3.2.2

The parties will establish by mutual agreement target dates for the development
of an interface protocol to facilitate the capture, analysis and detection
results from PinPoint.

3.2.3

If available, live explosive images will be captured and the ground truth
established on an AutoClear AT multi-view scanner.  If unavailable at the TSL
facility, the parties agree to locate an additional facility for the collection
of images.  Absent a facility for the collection of live explosives images, the
Parties agree to the development of a limited demonstration PinPoint solution
developed on images of explosive simulants.

3.2.4

Collect sensor-level data on all images collected.  While access to and use of
sensor data is contemplated through an additional Project, information captured
during this Project will mitigate the need to duplicate image collection efforts
on the future project.

3.2.5

Guardian shall designate Carl Smith (carl.smith@guardiantechintl.com) as its
Project Manager for this project, and Control Screening shall designate Scott
Kravis (skravis@controlscreening.com) as its Project Manager.  Either party may
change its Project Manager and appoint a substitute Project Manager for this
Project.

3.3

PinPoint development using raw sensor data output and grayscale images.  The
Parties wish to explore the effects of raw sensor data output and grayscale
images on the detection performance of PinPoint.  In addition, knowledge of how
PinPoint processes image data could be used to modify how the sensors capture
data to maximize automated detection capabilities.

3.3.1

As stated in the previous two Projects, raw sensor data output and grayscale
images should be collected as part of the image collection process.

3.3.2

The engineering teams at both companies will work closely to establish baseline
performance metrics.  Tests will be established to determine the performance of
updated versions of PinPoint developed with the new data.  Adjusts to PinPoint
will be determined and implemented.

3.3.3

If necessary and valuable, adjustments to the sensors, energy levels,
configurations, and data collected will be evaluated to potentially enhance the
performance of the scanner, and ultimately the detection software.

3.3.4

Guardian shall designate Carl Smith (carl.smith@guardiantechintl.com) as its
Project Manager for this project, and Control Screening shall designate Scott
Kravis (skravis@controlscreening.com) as its Project Manager.  Either party may
change its Project Manager and appoint a substitute Project Manager for this
Project.





4




GDTI_____     CS_____




3.4

Additional development and integration opportunities. During the term of this
Agreement, the Parties may explore and assess other possible joint development
or integration opportunities consistent with the intent and purpose of this
Agreement.

4

ADDITIONAL AGREEMENTS OF THE PARTIES

4.1

Logo Usage. Guardian hereby grants Control Screening the right to use Guardian's
logo, subject to logo usage guidelines to be provided by Guardian to Control
Screening. Control Screening hereby grants Guardian the right to use Control
Screening's logo, subject to logo usage guidelines to be provided by Control
Screening to Guardian. During the term of this Agreement, each party also agrees
that it will whenever commercially feasible promote to its customers the use of
the other party's products and services. Control Screening will also notify
Guardian from time-to-time of upcoming product needs so that Guardian will have
the opportunity to develop a technology solution to meet Control Screening's
requirements.

4.2

Publicity; Press Releases. The parties may by mutual consent agree to issue a
joint press release describing the collaboration of the parties. In addition,
each of Guardian and Control Screening may, at such party's discretion: (a)
identify the other as a strategic partner; (b) hyperlink from an appropriate
area within its web site to the other's home page; and (c) display the other
party's logo on its web site (in accordance with such party's guidelines for the
use of such mark). The parties shall also consult regularly during the term of
the Agreement and issue, as and when appropriate, such further press releases
and/or other publicity materials as may be appropriate. The contents of the any
press releases issued by the parties shall be subject to the approval of each
party, which approval shall not be unreasonably withheld or delayed.

4.3

Use of Name in Promotional Materials. Each party shall, with prior approval of
the other party (which will not be unreasonably withheld or delayed), be
permitted to identify the other party as a strategic partner, to use the other
party's name in connection with proposals to prospective customers, and to refer
to the other party in print or electronic form for marketing or reference
purposes, provided however that such proposals and marketing and reference
materials shall not promote any third party or the products of any third party.




4.4

Marketing, Distribution and Support Efforts; Promotional Activities. To the
extent agreed upon by the Parties pursuant to the applicable Project Plan or
otherwise, each of Guardian and Control Screening agree to undertake
commercially reasonable steps to actively and aggressively promote, any products
and services (including Guardian Products and Control Screening Products) that
result from the efforts undertaken pursuant to this Agreement. Each party agrees
to serve as a reference in the other party’s proposals for a reasonable number
of contacts by prospective customers of the other party and for industry
analysts. Each party will undertake all reasonable and diligent efforts to cause
its customers, resellers and/or licensees to install and/or deploy enhancements
or upgrades to existing products if such enhancements or upgrades result from
the efforts of the parties under this Agreement. Under the direction of the
Project Managers or the Project Leaders identified in Sections 5.1 and 7.2
below, the parties may by mutual agreement or plan





5




GDTI_____     CS_____




undertake joint-marketing or co-marketing programs or activities as appropriate
to further the intent of this Agreement and the alliance created hereby.

4.5

Freedom of Action. Except as specifically provided herein or in any Project
Plan, either Party may market and offer its own or third party products or
services (through any means) which are the same as or similar to and which are
competitive with the other party's products and services. Neither Party makes
any assurances or representations to the other in connection with any financial
gain or other benefit that may result from the activities contemplated in this
Agreement.

5

PROJECT MANAGEMENT

5.1

Project Managers; Project Leaders.  Each of the parties agrees to appoint and
keep in place during the term of this Agreement one or more project managers
(individually, a "Project Manager") who will allocate such portion of his or her
working time as may be reasonably necessary to facilitate the performance, on a
timely basis and in accordance with any particular project plan, of such party's
obligations under this Agreement or any particular project plan, design or
development specification or other document contemplated hereby. In addition,
each party will name a Project Leader who will: (i) be the central point of
contact for all matters arising under this Agreement; (ii) oversee project
management and the resource allocations hereunder; and (iii) have overall
responsibility for the facilitation of the performance of the obligations of the
parties contemplated hereby. The Project Leaders for each respective party shall
be the following individuals or their respective designated successors;
provided, however, that it is the intent of the parties that the Project Leaders
named below shall remain assigned to the alliance for the entire term of this
Agreement:




                  CONTROL SCREENING:         Scott Kravis, Chief Scientist

                  GUARDIAN:           

         Carl Smith, Vice President of Operations







5.2

Meetings. The Project Leaders agree to meet at least monthly to review the
overall progress of the projects contemplated hereunder and to provide overall
supervision and oversight. At least one-half of the meetings will be held at
Guardian, one-half at Control Screening, or some alternative location, as the
parties shall determine.

6

DEVELOPMENT EFFORTS; RESOURCE COMMITMENT; EXPENSES

6.1

Cost Sharing and Reimbursement. Except as may be provided in any specific
Project Plan or as may be otherwise agreed by the parties, each of Control
Screening and Guardian agrees that it shall be responsible for its own expenses
incurred in conjunction with this Agreement and any attachments hereto, and with
any undertakings and obligations contemplated hereby. Notwithstanding the
foregoing, in the event development efforts are undertaken at either Guardian or
Control Screening, then the host party agrees to provide the necessary office
space at no cost to the other party.

6.2

Independent Contractors. Either party shall have the option to utilize
contractors in





6




GDTI_____     CS_____




order to satisfy its obligation to supply personnel resources to the projects
contemplated hereunder, but only to the extent and insofar as reasonably
required in connection with the performance of the obligations of the party
retaining the Contractor under this Agreement, and subject to the further
requirements and limitations set forth herein.

7

DISPUTE RESOLUTION PROCESS

7.1

Initial Consultation and Negotiation. In the event a dispute between Control
Screening and Guardian arises under the Agreement or a party's performance
thereunder, the matter shall first be escalated to Control Screening's Project
Leader and Guardian's Project Leader in an attempt to settle such dispute
through consultation and negotiation in good faith and a spirit of mutual
cooperation.

7.2

Escalation. If the Project Leaders are unable to resolve the dispute, it shall
be referred to a conflict resolution committee comprised of one representative
designated by each party. The initial members of the conflict resolution
committee shall be:

                  

For Control Screening:­­­

Todd Conway, VP

                  

For Guardian:         

Bill Donovan, President & COO

7.3

Continued Performance. Except where prevented from doing so by the matter in
dispute, the parties agree to continue performing their obligations under this
Agreement while any good faith dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of any project or
this Agreement.

8

OWNERSHIP; LICENSES

8.1

Ownership By Control Screening. As between Guardian and Control Screening,
Control Screening shall own all right, title, and interest in any Intellectual
Property provided by Control Screening to Guardian under this Agreement and
owned by Control Screening as of the Effective Date or independently developed
by Control Screening during the term of this Agreement (the "Control Screening
Property"), including any derivatives, improvements or modifications of the
Control Screening Property created by either party under this Agreement, and
Guardian shall have no ownership interest therein. Guardian hereby irrevocably
transfers, conveys and assigns to Control Screening all of its right, title, and
interest therein and in any property owned or to be owned by Control Screening
under this Agreement. Guardian shall execute such documents, render such
assistance, and take such other action as Control Screening may reasonably
request, at Control Screening's expense, to apply for, register, perfect,
confirm, and protect Control Screening's ownership rights set forth in this
Section 8.1 and in Section 3, and Control Screening shall have the exclusive
right to apply for or register any patents, mask work rights, copyrights, and
such other proprietary protections with respect thereto.

8.2

Ownership By Guardian. As between Guardian and Control Screening, Guardian shall
own all right, title, and interest in any Intellectual Property provided by
Guardian to Control Screening under this Agreement and owned by Guardian as of
the





7




GDTI_____     CS_____




Effective Date or independently developed by Guardian during the term of this
Agreement (the "Guardian Property"), including any derivatives, improvements or
modifications of the Guardian Property created by either party under this
Agreement, and Control Screening shall have no ownership interest therein.
Control Screening hereby irrevocably transfers, conveys and assigns to Guardian
all of its right, title, and interest therein and in any property owned or to be
owned by Guardian under this Agreement. Control Screening shall execute such
documents, render such assistance, and take such other action as Guardian may
reasonably request, at Guardian's expense, to apply for, register, perfect,
confirm, and protect Guardian's ownership rights set forth in this Section 8.2
and in Section 3, and Guardian shall have the exclusive right to apply for or
register any patents, mask work rights, copyrights, and such other proprietary
protections with respect thereto.

8.3

Waiver Of Moral Rights. Control Screening hereby waives any and all moral
rights, including without limitation any right to identification of authorship
or limitation on subsequent modification that Control Screening (or its
employees, agents or consultants) has or may have in the Guardian Property or
any part thereof. Guardian hereby waives any and all moral rights, including
without limitation any right to identification of authorship or limitation on
subsequent modification that Guardian (or its employees, agents or consultants)
has or may have in the Control Screening Property or any part thereof.

8.4

Party As Attorney In Fact. Control Screening agrees that if Guardian is unable
because of Control Screening's dissolution or incapacity, , to secure Control
Screening's signature to apply for or to pursue any application for any United
States or foreign patents or mask work or copyright registrations covering the
inventions assigned to Guardian above, then Control Screening hereby irrevocably
designates and appoints Guardian and its duly authorized officers and agents as
Control Screening's agent and attorney in fact, to act for and in Control
Screening's behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyright and mask work registrations thereon with the same legal force
and effect as if executed by Control Screening. Guardian agrees that if Control
Screening is unable because of Guardian's dissolution or incapacity, , to secure
Guardian's signature to apply for or to pursue any application for any United
States or foreign patents or mask work or copyright registrations covering the
inventions assigned to Control Screening above, then Guardian hereby irrevocably
designates and appoints Control Screening and its duly authorized officers and
agents as Guardian 's agent and attorney in fact, to act for and in Guardian 's
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyright and mask work registrations thereon with the same legal force and
effect as if executed by Guardian.

8.5

Licenses. In addition to any licenses granted elsewhere in this Agreement,
Control Screening hereby grants to Guardian during the term of this Agreement a
paid up, royalty-free, nontransferable and nonexclusive license to use such of
the Control Screening Property and all Intellectual Property rights with respect
thereto solely in connection with Guardian's performance hereunder and as may be
reasonably necessary for Guardian to perform its obligations under this
Agreement. Guardian hereby grants to Control Screening only during the term of
this Agreement a paid up, royalty-free, nontransferable and nonexclusive license
to use such of the Guardian





8




GDTI_____     CS_____




Property and all Intellectual Property Rights with respect thereto solely in
connection with Control Screening's performance hereunder and as may be
reasonably necessary for Control Screening to perform its obligations under this
Agreement. For purposes of this Agreement, "Intellectual Property" shall mean
all works protectible by copyright, trademark, patent and trade secret laws or
by any other statutory protection obtained or obtainable, and any Confidential
Information (as defined below) of a party that meets one of the foregoing
criteria, including without limitation, any literary works, pictorial, graphic
and sculptural works, architectural works, works of visual art, and any other
work that may be the subject matter of copyright protection; advertising and
marketing concepts; information; data; formulae; designs; models; drawings;
computer programs, including all documentation, related listings, design
specifications, and flowcharts, trade secrets, and any inventions including all
methods, processes, business or otherwise; machines, manufactures and
compositions of matter and any other invention that may be the subject matter of
patent protection; and all statutory protection obtained or obtainable thereon.

8.6

No Reverse Engineering. Each of Guardian and Control Screening agrees that it
shall not (i) copy, modify, create any derivative work of, or include in any
other products any Control Screening Property (in the case of Guardian) or
Guardian Property (in the case of Control Screening) or any portion thereof, or
(ii) reverse assemble, decompile, reverse engineer or otherwise attempt to
derive source code (or the underlying ideas, algorithms, structure or
organization) from any such property,  except as specifically authorized in
writing by the party owning the same or as specifically provided under this
Agreement.

8.7

Copyright Notices. Each party shall ensure that all copies of any software or
other property in its possession or control incorporates all copyright and other
proprietary notices in the same manner that the party owning the same
incorporates such notices, or in any other manner reasonably requested by the
owner. Each party shall promptly notify the other party in writing upon its
discovery of any unauthorized use of a party's property or the infringement of
such party's proprietary rights therein. Neither party shall license to any
third party the property of the other party.

9

TRADEMARKS, TRADE NAMES AND BRANDING

9.1

Usage Guidelines. Control Screening shall comply with Guardian's logo, trademark
and branding usage guidelines, which Guardian shall provide to Control
Screening, and as the same may be updated by Guardian from time to time.
Guardian shall comply with Control Screening's logo, trademark and branding
usage guidelines, which Control Screening shall provide to Guardian, and as the
same may be updated by Control Screening from time to time. Neither party shall
alter the other party's Marks.

9.2

Ownership. All Guardian Marks are and shall remain, as between Control Screening
and Guardian, the exclusive property of Guardian or its providers. All Control
Screening Marks are and shall remain, as between Control Screening and Guardian,
the exclusive property of Control Screening or its suppliers. Neither party
grants any rights in the Marks or in any other trademark, trade name, service
mark, business name or goodwill of the other except as expressly permitted
hereunder or by separate written agreement of the parties and all use of a
party's Marks shall inure to the benefit of the owner of such Mark. Each party
agrees that it shall not challenge or





9




GDTI_____     CS_____




assist others to challenge the rights of the other party or its suppliers or
licensors in the Marks or the registration of the Marks, or attempt to register
any trademarks, trade names or other proprietary indicia confusingly similar to
the Marks.

10

CONFIDENTIALITY

10.1

Agreement as Confidential Information. The parties shall treat the terms and
conditions and the existence of this Agreement as Confidential Information. Each
party shall obtain the other's consent prior to any publication, presentation,
public announcement or press release concerning the existence or terms and
conditions of this Agreement.

10.2

Definition of Confidential Information. "Confidential Information" means the
terms and conditions of this Agreement, the existence of the discussions between
the parties, any information disclosed in connection with the development and
integration projects being undertaken as described in Section 3 above, and any
proprietary information a party considers to be proprietary, including but not
limited to, information regarding each party's product plans, product designs,
product costs, product prices, finances, marketing plans, business
opportunities, personnel, research and development activities, know-how and
pre-release products; provided that information disclosed by the disclosing
party ("Disclosing Party") in written or other tangible form will be considered
Confidential Information by the receiving party ("Receiving Party") only if such
information is conspicuously designated as "Confidential," "Proprietary" or a
similar legend. Information disclosed orally shall only be considered
Confidential Information if: (i) identified as confidential, proprietary or the
like at the time of disclosure, and (ii) confirmed in writing within thirty (30)
days of disclosure. Confidential Information disclosed to the Receiving Party by
any affiliate or agent of the Disclosing Party is subject to this Agreement.

10.3

Nondisclosure. The Receiving Party shall not disclose or use, except as
permitted under this Agreement, the Confidential Information to any third party
other than employees and contractors of the Receiving Party who have a need to
have access to and knowledge of the Confidential Information solely for the
Purpose authorized above. The Receiving Party shall have entered into
non-disclosure agreements with such employees and contractors having obligations
of confidentiality as strict as those herein prior to disclosure to such
employees and contractors to assure against unauthorized use or disclosure.

10.4

Exceptions to Confidential Information. The Receiving Party shall have no
obligation with respect to information which (i) was rightfully in possession of
or known to the Receiving Party without any obligation of confidentiality prior
to receiving it from the Disclosing Party; (ii) is, or subsequently becomes,
legally and publicly available without breach of this Agreement; (iii) is
rightfully obtained by the Receiving Party from a source other than the
Disclosing Party without any obligation of confidentiality; (iv) is developed by
or for the Receiving Party without use of the Confidential Information and such
independent development can be shown by documentary evidence; and (v) becomes
available to the Receiving Party by wholly lawful inspection or analysis of
products offered for sale. Further, the Receiving Party may disclose
Confidential Information pursuant to a valid order issued by a court or
government agency, provided that the Receiving Party provides the Disclosing
Party: (a) prior written notice of such obligation; and (b) the opportunity to
oppose such





10




GDTI_____     CS_____




disclosure or obtain a protective order.

10.5

Return or Destruction of Confidential Information. Upon written demand by the
Disclosing Party, and in any event upon termination of this Agreement, the
Receiving Party shall: (i) cease using the Confidential Information, (ii) return
the Confidential Information and all copies, notes or extracts thereof to the
Disclosing Party within seven (7) days of receipt of demand; and (iii) upon
request of the Disclosing Party, certify in writing that the Receiving Party has
complied with the obligations set forth in this paragraph.

10.6

Independent Development and Residuals. The terms of confidentiality under this
Agreement shall not be construed to limit either party's right to develop
independently or acquire products without use of the other party's Confidential
Information. The Disclosing Party acknowledges that the Receiving Party may
currently or in the future be developing information internally, or receiving
information from other parties, that is similar to the Confidential Information.
Accordingly, except as provided in this Agreement, neither party shall be
prohibited from developing or having developed for it products, concepts,
systems or techniques that are similar to or compete with the products,
concepts, systems or techniques contemplated by or embodied in the Confidential
Information provided that the Receiving Party does not violate any of its
obligations under this Agreement in connection with such development. Further,
subject to the other restrictions and limitations contained in this Agreement,
the residuals resulting from access to or work with such Confidential
Information shall not be subject to the confidentiality obligations contained in
this Agreement. The term "residuals" means non-specific information in
non-tangible form, which may be retained by persons who have had access to the
Confidential Information, including general ideas, concepts, know-how or
techniques contained therein. Neither party shall have any obligation to limit
or restrict the assignment of such persons or to pay royalties for any work
resulting from the use of residuals.

11

REPRESENTATIONS AND WARRANTIES

11.1

Control Screening represents and warrants to Guardian as follows:

11.1.1

Control Screening is a limited liability company, duly organized and validly
existing and in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the nature of its business or the
ownership of its property makes such qualification necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on Control Screening or its ability to perform hereunder.

11.1.2

Control Screening has the full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated herein. The execution,
delivery and performance of this Agreement have been duly and validly authorized
and approved by all necessary corporate action on the part of Control Screening.
This Agreement has been duly executed and the provisions hereof constitute the
valid and legally binding obligations of Control Screening and do not require
the consent, approval or authorization of, or registration, qualification,
designation, declaration or filing with, any person, public or governmental
authority or other entity, except for any of the foregoing





11




GDTI_____     CS_____




which have been received or obtained or, either individually or in the
aggregate, do not and would not have a material adverse effect upon Control
Screening or its ability to perform its obligations hereunder.

11.1.3

The execution and delivery of this Agreement by Control Screening, and the
performance of its obligations hereunder, are not in violation or breach of, and
will not conflict with or constitute a default under, the Certificate of
Incorporation or Bylaws of Control Screening, or any material agreement,
contract, commitment or obligation to which Control Screening is a Party or by
which it is bound, and will not; conflict with or violate any applicable Law or
any order or decree of any governmental agency or court having jurisdiction over
Control Screening or its assets or properties.

EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 11.1, CONTROL SCREENING
EXPRESSLY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, TO THE
FULLEST EXTENT PERMITTED BY LAW, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.

Guardian represents and warrants to Control Screening as follows:

11.1.4

Guardian is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of its business or the ownership of its property makes such
qualification necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on Guardian or its ability to
perform hereunder.

11.1.5

Guardian has full power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated herein. The execution, delivery and
performance of this Agreement have been duly and validly authorized and approved
by all necessary corporate action on the part of Guardian. This Agreement has
been duly executed and the provisions hereof constitute the valid and legally
binding obligations of Guardian and do not require the consent, approval or
authorization of, or registration, qualification, designation, declaration or
filing with, any person, public or governmental authority or other entity,
except for any of the foregoing which have been received or obtained or, either
individually or in the aggregate, do not and would not have a material adverse
effect upon Guardian or its ability to perform its obligations hereunder.

11.1.6

The execution and delivery of this Agreement by Guardian, and the performance of
its obligations hereunder, are not in violation or breach of, and will not
conflict with or constitute a default under, the Articles or Certificate of
Incorporation or Bylaws of Guardian, or any material agreement, contract,
commitment or obligation to which Guardian is a Party or by which it is bound,
and will not conflict with or violate any applicable Law or any order or decree
of any governmental agency or court having jurisdiction over Guardian or its
assets or properties.








12




GDTI_____     CS_____




EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 11.2, GUARDIAN EXPRESSLY
DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, TO THE FULLEST EXTENT
PERMITTED BY LAW, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

12

INDEMNITY

12.1

Indemnification by Guardian. Guardian shall defend, indemnify and hold harmless
Control Screening and its officers, directors, employees, shareholders, agents,
successors and assigns from and against any and all loss, damage, settlement,
costs or expense (including legal expenses), as incurred, resulting from, or
arising out of (i) any claim against Control Screening which alleges that any
Guardian Property or Guardian deliverable infringes upon, misappropriates or
violates any patents, copyrights, trademarks or trade secret rights or other
proprietary rights of persons, firms or entities who are not parties to this
Agreement; (ii) any claim relating to negligence, misrepresentation, error or
omission by Guardian, its representatives, distributors, OEMs, VARs or other
resellers; and (iii) any warranties made by Guardian inconsistent with or beyond
the scope of any warranties made by Control Screening under this Agreement.

12.2

Guardian Exclusions. Guardian shall have no obligation under Section 12.1 above
to the extent any claim of infringement or misappropriation results from: (i)
use by Control Screening of the Guardian Property in combination with any other
product, end item, or subassembly if the infringement would not have occurred
but for such combination; (ii) use or incorporation in the Guardian Property of
any design, technique or specification furnished by Control Screening, if the
infringement would not have occurred but for such incorporation or use; or (iii)
any claim based on Control Screening's use of the Guardian Property as shipped
after Guardian has informed Control Screening of modifications or changes in the
Product required to avoid such claims and offered to implement those
modifications or changes, if such claim would have been avoided by
implementation of Guardian's suggestions; (iv) use of the deliverables other
than as permitted under this Agreement, if the infringement would not have
occurred but for such use; or (v) compliance by Guardian with specifications or
instructions supplied by Control Screening.

12.3

Indemnification by Control Screening. Control Screening shall defend, indemnify
and hold harmless Guardian and its officers, directors, employees, shareholders,
agents, successors and assigns from and against any and all loss, damage,
settlement, costs or expense (including legal expenses), as incurred, resulting
from, or arising out of (i) any claim against Guardian which alleges that any
Control Screening Property or Control Screening deliverable infringes upon,
misappropriates or violates any patents, copyrights, trademarks or trade secret
rights or other proprietary rights of persons, firms or entities who are not
parties to this Agreement; (ii) any claim relating to negligence,
misrepresentation, error or omission by Control Screening, its representatives,
distributors, OEMs, VARs or other resellers; and (iii) any warranties made by
Control Screening inconsistent with or beyond the scope of any warranties made
by Control Screening under this Agreement.

12.4

Control Screening Exclusions. Control Screening shall have no obligation under





13




GDTI_____     CS_____




Section 12.3 above to the extent any claim of infringement or misappropriation
results from: (i) use by Guardian of the Control Screening Property in
combination with any other product, end item, or subassembly if the infringement
would not have occurred but for such combination; (ii) use or incorporation in
the Control Screening Property of any design, technique or specification
furnished by Guardian, if the infringement would not have occurred but for such
incorporation or use; or (iii) any claim based on Guardian's use of the Control
Screening Property as shipped after Control Screening has informed Guardian of
modifications or changes in the Product required to avoid such claims and
offered to implement those modifications or changes, if such claim would have
been avoided by implementation of Control Screening's suggestions; (iv) use of
the deliverable other than as permitted under this Agreement, if the
infringement would not have occurred but for such use; or (v) compliance by
Control Screening with specifications or instructions supplied by Guardian.

12.5

Control of Defense. As a condition to such defense and indemnification, the
party seeking indemnification will provide the other party with prompt written
notice of the claim and permit such other party to control the defense,
settlement, adjustment or compromise of any such claim. The party seeking
indemnification may employ counsel at its own expense to assist it with respect
to any such claim.

12.6

DISCLAIMER. THE FOREGOING PROVISIONS OF THIS SECTION 12 STATE THE ENTIRE
LIABILITY AND OBLIGATIONS OF THE PARTIES AND THE EXCLUSIVE REMEDY WITH RESPECT
TO ANY VIOLATION OR INFRINGEMENT OF PROPRIETARY RIGHTS, INCLUDING BUT NOT
LIMITED TO ANY PATENT, COPYRIGHT, TRADEMARK, BY THE PRODUCTS OR SERVICES OF
GUARDIAN AND CONTROL SCREENING, RESPECTIVELY, OR ANY PART THEREOF. EACH PARTY'S
OBLIGATIONS UNDER THIS SECTION 12 ARE SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 13.

13

LIMITATION OF LIABILITY

13.1

LIMITATION OF DAMAGES. EXCEPT FOR BREACH OF THE OBLIGATIONS OF CONFIDENTIALITY
UNDER SECTION 10, NEITHER PARTY SHALL BE LIABLE WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, STRICT LIABILITY, NEGLIGENCE OR
OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OR LOST PROFITS, OR COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY
OR SERVICES.

13.2

LIMITATION OF LIABILITY. EXCEPT FOR BREACH OF THE OBLIGATIONS OF CONFIDENTIALITY
UNDER SECTION 10 AND THE INDEMNIFICATION OBLIGATIONS UNDER SECTION 12, THE TOTAL
DOLLAR LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT OR OTHERWISE SHALL BE
LIMITED TO ONE MILLION DOLLARS ($1,000,000.00).

14

TERM AND TERMINATION

14.1

Term of Agreement. This Agreement shall be effective upon the Effective Date and
shall remain in force for a period of three (3) years, unless otherwise
terminated as provided herein. However, this Agreement shall continue to remain
in effect with





14




GDTI_____     CS_____




respect to any project already agreed to hereunder at the time of such
termination, until such projects are themselves terminated or performance
thereunder is completed.

14.2

Termination for Cause. This Agreement may be terminated by a party for cause
immediately upon the occurrence of and in accordance with the following: (a)
Insolvency Event. Either may terminate this Agreement by delivering written
notice to the other party upon the occurrence of any of the following events:
(i) a receiver is appointed for either party or its property; (ii) either makes
a general assignment for the benefit of its creditors; (iii) either party
commences, or has commenced against it, proceedings under any bankruptcy,
insolvency or debtor's relief law, which proceedings are not dismissed within
sixty (60) days; or (iv) either party is liquidated or dissolved. (b) Default.
Either party may terminate this Agreement effective upon written notice to the
other if the other party violates any covenant, agreement, representation or
warranty contained herein in any material respect or defaults or fails to
perform any of its obligations or agreements hereunder in any material respect,
which violation, default or failure is not cured within thirty (30) days after
notice thereof from the non-defaulting party stating its intention to terminate
this Agreement by reason thereof.

14.3

Termination for Convenience. This Agreement, or any Project except as may be
provided in such Project's Project Plan, may be terminated by either party
without penalty, for any or no reason, by providing thirty (30) days prior
written notice of such termination.

14.4

Survival of Rights and Obligations upon Termination. Sections 6, 8, 10, 11, 12,
13, 15 and this Section 14.4 shall survive any expiration or termination of this
Agreement or any project hereunder. Furthermore, in the event of any termination
or expiration of this Agreement or such project: (i) all licenses expressly
granted herein shall survive; and (ii) except as otherwise expressly provided
herein, any ownership provisions (including but not limited to Section 8) shall
survive.

15

MISCELLANEOUS

15.1

Force Majeure. Neither party shall be liable to the other for delays or failures
in performance resulting from causes beyond the reasonable control of that
party, including, but not limited to, acts of God, labor disputes or
disturbances, material shortages or rationing, riots, acts of war, governmental
regulations, communication or utility failures, or casualties.

15.2

Export. Each party hereby acknowledges that one or more deliverables supplied
under the Agreement are or may be subject to export or import controls under the
laws and regulations of the United States (U.S.). Each shall comply with such
laws and regulations, and, agrees not to knowingly export, re-export, import or
re-import, or transfer products without first obtaining all required U.S.
Government authorizations or licenses. Guardian and Control Screening each agree
to provide the other such information and assistance as may reasonably be
required by the other in connection with securing such authorizations or
licenses, and to take timely action to obtain all required support documents.
Each party agrees to maintain a record of exports, re-exports, and transfers of
any such deliverables for five (5) years and to forward within that time period
any required records to the party needing the same or, at such





15




GDTI_____     CS_____




party's request, the U.S. Government. Each party agrees to permit audits as
required under the regulations to ensure compliance with this Agreement.

15.3

Relationship of Parties. The parties are independent contractors under this
Agreement and no other relationship is intended, including a partnership,
franchise, joint venture, agency, employer/employee, fiduciary, master/servant
relationship, or other special relationship. Neither party shall act in a manner
which expresses or implies a relationship other than that of independent
contractor, nor bind the other party.

15.4

No Third Party Beneficiaries. Unless otherwise expressly provided, no provisions
of this Agreement are intended or shall be construed to confer upon or give to
any person or entity other than Guardian and Control Screening any rights,
remedies or other benefits under or by reason of this Agreement.

15.5

Equitable Relief. Each party acknowledges that a breach by the other party of
any confidentiality or proprietary rights provision of this Agreement may cause
the non-breaching party irreparable damage, for which the award of damages would
not be adequate compensation. Consequently, the non-breaching party may
institute an action to enjoin the breaching party from any and all acts in
violation of those provisions, which remedy shall be cumulative and not
exclusive, and a party may seek the entry of an injunction enjoining any breach
or threatened breach of those provisions, in addition to any other relief to
which the non-breaching party may be entitled at law or in equity.

15.6

Attorneys' Fees. In addition to any other relief awarded, the prevailing party
in any action arising out of this Agreement shall be entitled to its reasonable
attorneys' fees and costs.

15.7

Notices. Any notice required or permitted to be given by either party under this
Agreement shall be in writing and shall be personally delivered or sent by a
reputable overnight mail service (e.g., Federal Express), or by first class mail
(certified or registered), or by facsimile confirmed by first class mail
(registered or certified), to the Project Manager of other party. Notices will
be deemed effective (i) three (3) working days after deposit, postage prepaid,
if mailed, (ii) the next day if sent by overnight mail, or (iii) the same day if
sent by facsimile and confirmed as set forth above. A copy of any notice shall
be sent to the following:




Guardian Technologies International, Inc.                   

Control Screening, LLC

516 Herndon Parkway, Suite A                                  

2 Gardner Road

Herndon, VA 20170                                 

Fairfield, NJ 07004-2206

Attn: Bill Donovan               

Attn: Todd Conway

Fax:  (703) 464-8530                                

Fax: (973) 276-6166







15.8

Assignment. Neither party may assign its rights or delegate its obligations
hereunder, either in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the other party. Any attempted assignment
or delegation without consent will be void. The rights and liabilities of the
parties under this Agreement will bind and inure to the benefit of the parties'
respective successors and permitted





16




GDTI_____     CS_____




assigns.

15.9

Waiver and Modification. Failure by either party to enforce any provision of
this Agreement will not be deemed a waiver of future enforcement of that or any
other provision. Any waiver, amendment or other modification of any provision of
this Agreement will be effective only if in writing and signed by the parties.

15.10

Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement to be unenforceable, that provision of the Agreement
will be enforced to the maximum extent permissible so as to affect the intent of
the parties, and the remainder of this Agreement will continue in full force and
effect.

15.11

Controlling Law. This Agreement and any action related thereto shall be
governed, controlled, interpreted and defined by and under the laws of the State
of Delaware and the United States, without regard to the conflicts of laws
provisions thereof. The parties specifically disclaim the UN Convention on
Contracts for the International Sale of Goods.

15.12

Headings. Headings used in this Agreement are for ease of reference only and
shall not be used to interpret any aspect of this Agreement.

15.13

Entire Agreement. This Agreement, including all exhibits which are incorporated
herein by reference, constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes and replaces all prior and
contemporaneous understandings or agreements, written or oral, regarding such
subject matter.

15.14

Counterparts. This Agreement may be executed in two counterparts, each of which
shall be an original and together which shall constitute one and the same
instrument.










         IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
persons duly authorized as of the date and year first above written.




Guardian Technologies International, Inc.

Control Screening, LLC

/s/ William J. Donovan

/s/ Todd Conway

Name:  William J. Donovan

Name: Todd Conway

Title:  President & COO

Title:  Vice President











17




GDTI_____     CS_____


